     Case: 1:19-cv-00145-DAP Doc #: 270 Filed: 04/19/19 1 of 2. PageID #: 5367




                         IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC.                )       CASE NO: 1:19-cv-00145
                                             )
                      Plaintiff              )       JUDGE DAN AARON POLSTER
                                             )       MAGISTRATE JUDGE THOMAS M.
v.                                           )       PARKER
                                             )
SOUTH UNIVERSITY OF OHIO, LLC,               )
et al.                                       )       JOURNEYED.COM, INC.’S MOTION
                                             )       FOR LEAVE TO INTERVENE
                      Defendants             )

        Journeyed.com, Inc., as partner and representative for Adobe Systems Incorporated,

moves this Honorable Court pursuant to Civil Rule 24 to intervene as party plaintiff in order to

seek relief from the stay and obtain payment for the essential services provided to the Receiver in

preserving the property of the estate.

        A memorandum of supporting points and the affidavit of Gregory Lamkin, president of

Jouneyed.com, Inc. is attached and incorporated as if fully rewritten. A proposed order also is

provided.




01059332v1
    Case: 1:19-cv-00145-DAP Doc #: 270 Filed: 04/19/19 2 of 2. PageID #: 5368



                                              Respectfully submitted,

                                              NICOLA, GUDBRANSON & COOPER, LLC

                                              __/s/ John D. Sayre____________
                                              John D. Sayre (0015191)
                                              25 West Prospect Ave., Suite 1400
                                              Cleveland, OH 44115
                                              Ph: 216-621-7227
                                              Fx: 216-621-3999
                                              Email: sayre@nicola.com

                                              Attorney for Journeyed.com, Inc.




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 19th day of April, 2019, a copy of the foregoing

Journeyed.com, Inc.’s Motion to Intervene was filed electronically. Notice of this filing will be

sent by operation of the Court’s electronic filing system to all parties indicated on the electronic

filing receipt. Parties may access this filing through the Court’s system.




                                              __/s/ John D. Sayre________________
                                              John D. Sayre (0015191)
                                              Attorney for Journeyed.com, Inc.




                                                 2
